09/22/2020


  IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA
                                                     Case Number: AC 17-0694



                                              CAUSE NO. AC 17-0694

IN RE ASBESTOS LITIGATION                ORDER GRANTING ADMISSION
                                                Pro Hac Vice
          Consolidated Cases



      The Court having considered the motion of Movants Ace Fire Underwriters

Company, and Ace Property & Casualty Insurance Company (collectively

“Chubb”) for admission of Mark D. Plevin Pro Hac Vice, and good cause

appearing, IT IS HEREBY ORDERED that the application made on behalf of

      Mark D. Plevin
      Crowell & Moring LLP
      Three Embarcadero Center, 26th Floor
      San Francisco, California 94111
      Tel: 415.986.2800 Fax: 415.986.2827
      MPlevin@crowell.com

      is hereby GRANTED.

          DATED 9/22/2020 AND ELECTRONICALLY SIGNED BELOW.




                                             Di let Court Judge